—Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered May 13, 1992, after jury trial, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him as a second felony offender to a term of hVi to 11 years, unanimously affirmed.
We find no merit to defendant’s argument that he was deprived of a fair trial by prosecutorial misconduct. Rather, the portions of the summation claimed by defendant to be improper were either fair comment on the evidence or an appropriate response to defendant’s closing argument. Concur —Carro, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.